FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      January 18, 2017

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 16-3302
                                                (D.C. No. 5:15-CR-40012-CM-1)
WILLIAM D. GROSS,                                           (D. Kan.)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before KELLY, O’BRIEN, and McHUGH, Circuit Judges.


      William D. Gross pleaded guilty to one count of possession with intent to

distribute approximately fourteen grams of marijuana. As the parties had agreed in

his Fed. R. Crim. P. 11(c)(1)(C) plea agreement, he was sentenced to time served and

supervised release. Although the plea agreement contained an appeal waiver, he

appealed. The government has moved to enforce the appeal waiver under United

States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Gross’s counsel responded with a motion to withdraw and a brief pursuant

to Anders v. California, 386 U.S. 738, 744 (1967), stating that he could identify no

non-frivolous argument to oppose the government’s motion. We gave Mr. Gross the

opportunity to respond to his counsel’s submission, see id., but two separate mailings

to him at different addresses were returned to the court.1 His pro se notice of appeal

lists the following complaints: “Ineffective Assistance of Counsel/Duress/Coercion”;

“Failure/Refus[]al to object/correct errors in PSR”; and “Involuntary Servitude on a

TIME SERVED SENTENCE.” R. Vol. 1 at 43.

      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” 359 F.3d at 1325. Our independent review of the

record, see Anders, 386 U.S. at 744, does not reveal any non-frivolous arguments

regarding the waiver that can properly be decided on direct appeal.

      First, we consider the scope of the waiver. Hahn, 359 F.3d at 1325.

Mr. Gross’s waiver is broad, covering “any matter in connection with this

prosecution, his conviction, or the components of the sentence . . . including the

length and conditions of supervised release.” Mot. to Enforce, Attach. C at 5. In
1
  By letter from Mr. Gross received and filed by the Clerk of this Court on
November 8, 2016, he supplied his mailing address. Both the Clerk of this Court and
appointed counsel sent notices to that address. They were returned as undeliverable.
Any failure of notice results from Mr. Gross's failure to keep this Court advised of
changes in his address as he is required to do.


                                         -2-
addition, he specifically “waive[d] any right to appeal a sentence imposed in

accordance with the sentence recommended by the parties under Rule 11(c)(1)(C).”

Id. This waiver covers any arguments Mr. Gross might want to make about

objections to the pre-sentence report and the propriety of a time-served sentence.

And although the waiver specifically excludes claims of ineffective assistance of

counsel, see id., it has long been the rule that ineffective-assistance claims generally

should be raised in collateral proceedings under 28 U.S.C. § 2255, see United States

v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en banc). “This rule applies even

where a defendant seeks to invalidate an appellate waiver based on ineffective

assistance of counsel.” United States v. Porter, 405 F.3d 1136, 1144 (10th Cir.

2005); see also Hahn, 359 F.3d at 1327 n.13.

      We next consider whether the waiver was knowing and voluntary. Hahn,
359 F.3d at 1325. In evaluating this factor, we generally examine the language of the

plea agreement and the adequacy of the Fed. R. Crim. P. 11 plea colloquy. Id. It is

Mr. Gross’s burden “to provide support for the notion that he did not knowingly and

voluntarily enter into his plea agreement.” Id. at 1329.

      Mr. Gross’s notice of appeal refers to duress and coercion, but the record

belies these assertions. In his plea agreement, he acknowledged that there was no

duress or coercion, and that he was knowingly and voluntarily entering into the plea

agreement generally and the appeal waiver specifically. Similarly, during the plea

colloquy, he repeatedly denied that anyone had made promises or threats to him and


                                          -3-
asserted that he was entering his plea knowingly and voluntarily. He acknowledged

that he was taking certain medications, but he asserted that he understood the

proceedings and was competent to enter his plea. And during the colloquy the court

particularly addressed the appeal waiver, securing Mr. Gross’s assurance that he was

aware of the waiver and had accepted it of his own free will. On this record, there is

no non-frivolous argument that the waiver was not knowing and voluntary.

      Finally, we consider whether enforcing the waiver would result in a

miscarriage of justice. Id. at 1325, 1327. A miscarriage of justice occurs “[1] where

the district court relied on an impermissible factor such as race, [2] where ineffective

assistance of counsel in connection with the negotiation of the waiver renders the

waiver invalid, [3] where the sentence exceeds the statutory maximum, or [4] where

the waiver is otherwise unlawful.” Id. at 1327 (internal quotation marks omitted).

The only one of these conditions potentially applicable here is ineffective assistance

of counsel. As stated above, however, any such allegations should be raised in a

§ 2255 proceeding. See Porter, 405 F.3d at 1144; Hahn, 359 F.3d at 1327 n.13.

      For these reasons, we determine that it is “wholly frivolous” for Mr. Gross to

oppose the motion to enforce in this direct appeal. Anders, 386 U.S. at 744. The

motion to enforce is granted, without prejudice to Mr. Gross raising allegations of

ineffective assistance of counsel in a 28 U.S.C. § 2255 motion. The motion to




                                          -4-
withdraw is granted. This matter is dismissed.


                                              Entered for the Court
                                              Per Curiam




                                        -5-